Citation Nr: 1034757	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-00 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope

INTRODUCTION

The Veteran served on active duty from August 1964 to December 
1967.

This matter is on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, although jurisdiction of the appeal is currently 
with the RO in Oakland, California.  

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1. Exposure to herbicide agents (Agent Orange) while on active 
duty cannot be presumed.

2. Diabetes mellitus was not manifest during service, within one 
year after active duty service, or for many years thereafter.


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated by 
active duty service or may it be presumed to be related to active 
duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with timely notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records, service 
personnel, and VA outpatient treatment records.  

Moreover, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Veterans 
Law Judge in May 2010.  The Board notes that, in Bryant v. 
Shinseki, ___Vet. App. ___, No. 08-4080 (Jul. 1, 2010), the 
United States Court of Appeals for Veterans Claims recently held 
that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law 
Judge who chairs a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  

In this case, the Veteran conveyed his knowledge that the claim 
was denied due to the inability to confirm service within the 
Republic of Vietnam for herbicide exposure presumption purposes.  
In this regard, the Veteran was able to testify as to specific 
ships on which he served and the nature of his service.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the Board hearing.  

In contrast, as noted above, the hearing focused on the elements 
necessary to substantiate the claim and the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim for benefits.  As 
such, the Board finds that, consistent with Bryant, the Veteran's 
Law Judge complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

Next, the Board acknowledges that a VA medical opinion was not 
obtained to determine the nature and etiology of his diabetes 
mellitus.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, in a recent 
decision, upheld the determination that a VA medical examination 
is not required as a matter of course in virtually every 
veteran's disability case involving a nexus issue.  Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases 
where only a conclusory generalized statement is provided by the 
veteran, in which case an examination may not be required).

In this case, the fact that he has a current diagnosis of 
diabetes mellitus is conceded, and the Veteran has not asserted 
that this disorder should be service connected on a direct basis.  
If exposure to herbicides could be confirmed, service connection 
could be granted on a presumptive basis and eliminate the need 
for a nexus opinion.  Put another way, the outcome of the appeal 
turns on whether or not exposure to Agent Orange can be 
established.  A medical opinion is simply not necessary.  
Therefore, the Board finds that a remand for a VA opinion would 
not be beneficial in the adjudication of this issue to the extent 
that it was denied, and is thus not required in this case.

As will be discussed below, the Veteran contends that traveled to 
Da Nang on two occasion while serving aboard the USS EL DORADO.  
While the RO received a negative response from the service 
department with respect to the question whether the Veteran had 
in-country service in Vietnam, there is no indication that the RO 
made any attempt to obtain the ship logs of the USS EL DORADO or 
any other ships that the Veteran served aboard.  However, the 
Veteran testified that he did not receive TAD orders or any other 
kind of written documentation that would indicate that he made 
these in-country visits.  Transcript (T.) at 5.  He said the 
visits were essentially connections related to trips lasting less 
than a day.  T. at 4.  Therefore, as the Veteran himself says 
there was no documentation of the trips, Board finds there would 
be no useful purpose in attempting to obtain the deck logs.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  Generally, the evidence must show:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
	
	Service Connection Based on Herbicide Exposure
	
	In this case, the Veteran served in the Navy from August 1964 to 
December 1967, during which time he received the Vietnam Service 
Medal and Vietnam Campaign Medal.  It is now his primary 
contention is that his diagnosed diabetes mellitus is due to 
exposure to Agent Orange during such service in Vietnam.  
	
	In addition to the regulations noted above, a veteran who served 
on active duty in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and 
may be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116.
	
	If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a) are 
met even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with chloracne, 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lungs, bronchus, larynx, or trachea), and soft-
tissue sarcomas. 38 C.F.R. § 3.309(e).
	
	Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, it must be shown 
that the Veteran served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, the Veteran must have been diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus 
between the currently diagnosed disability and service must 
otherwise be established.  See Brock v. Brown, 10 Vet. App. at 
162.
	
	As is relevant to this claim, the U.S. Court of Appeals for the 
Federal Circuit has clarified that VA regulations require a 
veteran to have actually set foot within the land borders of 
Vietnam for in order to be presumed to have been exposed to Agent 
Orange or other related defoliants.  In contrast, a veteran who 
never went ashore from the ship on which he served in the Vietnam 
coastal waters was not entitled to presumptive service 
connection.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), rev'g 
Haas v. Nicholson, 20 Vet. App. 257 (2006).
	
	Proof of a naval vessel mooring in the Republic of Vietnam while 
a veteran was serving on board weighs favorably in establishing 
service within the land borders of the Republic of Vietnam.  In 
this regard, VA Compensation & Pension (C&P) service has 
continually updated a non-exhaustive list of U.S. Navy ships that 
have operated at some point in the inland waterways of Vietnam or 
else was moored at some location in the Republic of Vietnam.  
This compilation includes vessels as part of the Mobile Riverine 
Force, to include all vessels with the designation LCM, LCVP, 
LST, PBR, PG, IFS or PCF.  It also includes a number of 
specifically listed amphibious attack transports and destroyers.  
	
	After reviewing the claims file, the Board concludes that the 
evidence does not indicate service within the Republic of 
Vietnam.  The Veteran's DD-214 indicates that he was affiliated 
primarily with Tactical Air Control Squadron (TACRON) Eleven, and 
was awarded the Vietnam Service Medal and Vietnam Campaign Medal, 
but it does not specify the nature of his service in the Vietnam 
theater of operations.  At various points in the record, as well 
as at his hearing before the Board in May 2010, the Veteran 
asserted that he was stationed on board the USS EL DORADO (AGC-
11) from approximately January to April 1966 while providing 
support for Operation JACKSTAY, a Marine offensive that occurred 
at that time.  He has also claimed service on board USS MT. 
MCKINLEY (AGC-7) and USS IWO JIMA (LHD-7), but did not specify 
dates of service.  As part of this service, he stated that he 
routinely flew into the Republic of Vietnam.
	
	Unfortunately, none of the evidence of record either directly or 
circumstantially supports his assertions.  Specifically, the RO 
received a negative response from the service department in 
November 2004 with respect to the question whether the Veteran 
had in-country service in Vietnam.  Next, his service treatment 
records indicate that he underwent a physical examination on 
board the USS PRINCETON (LPH-5) in April 1966 and he received 
dental treatment from September to October 1976 on board the USS 
OKINAWA (LPH-3).  There are no references to the USS EL DORADO, 
USS MT. MCKINLEY, or USS IWO JIMA.
	
	Thus, the evidence does not support the Veterans account of what 
ships he was stationed on while on active duty, nor is there any 
evidence that he was ever actually in the Republic of Vietnam.  
While the service treatment records indicate service on board USS 
PRINCETON and USS OKINAWA, the evidence does not indicate that 
either of these vessels were moored for any period of time in the 
Republic of Vietnam or operated in inland waters therein.  
Moreover, while the available service records fail to document 
his service aboard the USS EL DORADO, USS MT. MCKINLEY, or USS 
IWO JIMA, the Board observes that none of those vessels are 
included on the list of ships that VA C&P service has identified 
as serving within the inland waters of Vietnam or mooring in 
Vietnam.  Exposure to Agent Orange may not be presumed on this 
basis.
	
	Next, the Veteran has also asserted that he was exposed to Agent 
Orange based on the dirt and plant life that would be brought on 
board ship by returning soldiers.  However, service-connection is 
warranted on a presumptive basis only for veterans who served on 
land within the Republic of Vietnam or within the inland waters 
of Vietnam.  There is no presumption afforded to Veteran's that 
claim exposure to herbicides on a second-hand basis.  Indeed, the 
Veteran's belief that he was exposed to Agent Orange in this 
fashion is purely speculative and holds no basis in fact.  He has 
not presented any scientific or medical evidence supporting the 
proposition that returning soldiers would bring residuals of 
Agent Orange to the ships.  
	
	In arriving at this conclusion, the Board has given due respect 
to the Veteran's statements asserting that he was in-country in 
Vietnam on various occasions.  On this matter, the Board notes 
that VA must accept a veteran's testimony regarding medical 
symptoms unless there is reason to doubt his or her credibility.  
However, it is not obligated to accept as fact statements made 
regarding non-medical activities, such as where the Veteran was 
stationed at any given time.  Compare Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) with Bardwell v. Shinseki, ___ 
Vet. App. ___ (August 17, 2010).  Instead, such assertions must 
be weighed against the evidence of record in its entirety.  
Coupled with his demeanor at his personal hearing, which the 
undersigned found to be forced and contrived, the Board does not 
find the Veteran to be a credible historian with respect to his 
contention of having set foot in Vietnam or serving within the 
inland waters of Vietnam.
	
	For the reasons noted above, the weight of the evidence is 
against a finding that the Veteran was in the Republic of 
Vietnam, and he may not be presumed to have been exposed to Agent 
Orange.  
	
	Finally, the evidence also includes an August 2005 opinion from a 
private physician, who opined that it was at least as likely as 
not that the Veteran's diabetes mellitus is related to Agent 
Orange exposure.  However, this opinion lacks meaningful 
probative value.  With respect to the portion of the opinion that 
relates diabetes mellitus to herbicide exposure, the opinion is 
superfluous.  There is a presumption of service connection when 
exposure can be established.  As to portion of the opinion that 
appears to relate the Veteran's diabetes mellitus to second-hand 
herbicide exposure, the Board finds that the opinion holds no 
probative value.  The physician fails provide even a scintilla of 
evidence to support his theory that the Veteran was exposed to 
Agent Orange through coming into contact with "contaminated" 
dirt and plant material.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a medical 
opinion comes from its reasoning).  Moreover, to the extent that 
the examiner is basing his opinion on a theory/history provided 
to him by the Veteran, emphasis must be placed on the fact that 
the Board has rejected the Veteran's theory/history of exposure 
to herbicides on a second-hand basis is not deemed credible.  The 
August 2005 opinion is therefore predicated on an incredible 
medical history and assigned no probative value.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a 
veteran's statements renders a medical report incredible only if 
the Board rejects the statements of the veteran).  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005).
	
	Moreover, as noted above, the evidence does not support the 
assertion that the Veteran came in contact with Agent Orange 
either through service in the Republic of Vietnam or by debris 
brought back by returning soldiers.  Thus, to this extent, this 
opinion is based on an inaccurate factual premise and does not 
establish entitlement to service connection.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative).
	
	Therefore, given the lack of evidence that the Veteran was 
exposed to Agent Orange while on active duty, service connection 
is not warranted on a presumptive basis.
	
	Service Connection on a Direct Basis
	
	If such service in the Republic of Vietnam cannot be established, 
the United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Therefore, entitlement to service connection is 
considered on this basis as well.  
	
	In addition to the laws and regulations governing service 
connection discussed above, the incurrence of certain chronic 
disorders in service, to include diabetes mellitus, will be 
presumed if the disease was manifest to a compensable degree 
within one year after discharge from active service even if there 
is no record of such a disorder while in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309 (2009).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.
	
	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the diabetes mellitus or any 
symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluation of the Veteran's endocrine 
system was normal.  Therefore, diabetes mellitus was not noted in 
service.
	
	Next, post-service evidence does not indicate the presence of 
diabetes for many years after service discharge.  Specifically, a 
VA treatment consultation from February 1991 indicated that he 
was diagnosed with insulin requiring diabetes 15 years before, or 
in approximately 1976.  Moreover, since the Veteran has been 
diagnosed with both Type I and Type II diabetes, it is unclear 
whether the symptoms in 1975 were related to Type II diabetes.  
In any event, this diagnosis still comes approximately nine years 
after he was discharged.  Therefore, the competent evidence does 
not reflect continuity of symptomatology.
	
	Additionally, the Veteran own statements do not contradict this 
conclusion.  Specifically, the Board points out that he is 
competent to provide lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	Moreover, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	Here, however, the Veteran stated in August 2004 that his 
diabetes began approximately seven years after he left active 
duty.  This assertion is, in fact, roughly consistent with the 
medical evidence, and he has never contradicted this assertion.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Therefore, continuity has not here been 
established, either through the competent evidence or through his 
statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
diabetes to active duty.
	
	First, the competent evidence does not indicate the presence of 
diabetes for years after he left active duty service.  Moreover, 
no treating or examining health care professional has ever 
established or suggested such a relationship.  In fact, other 
than the issue of Agent Orange exposure discussed above, the 
Veteran does not allege such a relationship.  Therefore, as the 
evidence does not indicate a continuity of diabetes symptoms and 
no competent evidence of a nexus between his current diabetes 
mellitus and active duty service, entitlement to service 
connection for a diabetes mellitus has not been established.
	 
In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.





ORDER

Service connection for diabetes mellitus, to include as secondary 
to herbicide exposure, is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


